1.	Claims 1 - 17 are allowed. 
2.	Applicant’s submission of May 11, 2022 entered amendments to Claims 1, 4, 5, 7-10, 12, 14, 15 and 17 solely for antecedent basis and / or to correct typographical errors. No new matter has been introduced. 
3.	Applicant has filed an Electronic Terminal Disclosure on May 11, 2022 with respect to: Claims 1-27 of U.S. Patent No. 10, 614, 520; and Claims 1-29 of U.S. Patent No. 11,216,881. The Double Patenting Rejection in the Non-Final Office Action issued on April 26, 2022 is hereby withdrawn.  

REASONS FOR ALLOWANCE


Insofar as the Decision of the Patent Trial and Appeal Board relating parent to Application 11/416,943, (now U.S. Patent 10,614,520), dated September 9, 2019, reversed the Examiner’s rejection of the claims as not being patent eligible under 35 USC § 101 because it found that the additional elements of the claims are not well understood routine and conventional.

 Claims 1 – 17 of the instant application, which contains similar elements and the same inventive concept, are also deemed to be patent eligible.

Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter of Claims 1 through 17, as a whole or taken in combination. Therefore, there are no prior art rejections provided for Claims 1 through 17.

The closest prior art of record US 2004/0143538 A1, Korhammer et al., discloses a computerized system and method for placing orders for financial instruments with an exchange or alternative trading system. Updated order book information is received from each of a plurality of trade execution entities. An order for a first financial instrument of the plurality of financial instruments is received from a first user. The order includes a first price per unit component, and a first unit quantity. The first unit quantity includes a disclosed liquidity quantity and an undisclosed liquidity quantity. The order, including the disclosed liquidity quantity and the undisclosed liquidity quantity, is sent to a first one of the plurality of trade execution entities for execution. A reciprocal order for the first financial instrument that does not require that the trade execution entity be the first one of the trade execution entities is received from a second user. The reciprocal order includes a second price per unit component, and a second unit quantity, and the first and second price per unit components have overlapping values. As a function of (1) the price per unit value and the disclosed liquidity quantity for the first financial instrument in the updated order book information, and (2) the first price per unit component and the first undisclosed liquidity quantity, the reciprocal order is sent to one of the plurality of trade execution entities.

The closest prior art of record US 2010/0121759 A1, Waelbroeck et al., discloses methods and systems for facilitating trading of securities, preferred methods comprising receiving a first buy or sell order from a first user; calculating a block price range; determining that said first order is reasonably priced; transmitting to a second user a notification that a reasonably priced order is present, but without notifying said second user of the side; receiving a second order from said second user, wherein said second order is a contra to said first order and nearly matches but does not cross said first order; transmitting a contra order notification to said second user after said second order is received, said contra order notification indicating that a nearly matching contra order is active; receiving a third order from said second user, said third order being a contra to said first order and crossing said first order; and executing a trade comprising said first order and said third order.

The closest prior art of record US 6,505,175 B1, Silverman et al.,  discloses a computerized order centric method and system for tracking orders implemented on a trading floor exchange. The system automatically routes orders to a booth and a floor broker according to a symbol associated with the particular security being traded. 

Other relevant prior art:

	M2 Presswire, NASDAQ Launches liquidity Tracker, Intelligent order routing system allows market participants to find and increase liquidity, December2002; 

	Hans Degryse et al., Aggressive Orders and the Resiliency of a Limit Order Market, 2005, Review of Finance;

IEEE Xplore, Limit Order Placement Across Multiple Exchanges, 1 March 2012, 2012 IEEE Conference on Computational Intelligence.

For the reasons stated above, Claims 1 - 17 have been deemed to be allowable.


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/20/2022